273 F.2d 958
HARTFORD ACCIDENT & INDEMNITY COMPANY, Appellant,v.WESTERN CASUALTY & SURETY COMPANY, Appellee.
No. 17986.
United States Court of Appeals Fifth Circuit.
Feb. 8, 1960.

Appeal from United States District Court for the Southern District of Mississippi; Benjamin C. Dawkins, Judge.
Thos. J. Tubb, West Point, Miss., Cecil C. Bailey, Jacksonville, Fla., George J. Thornton, Kosciusko, Miss., for appellant.
Vardaman S. Dunn, Jackson, Miss., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and JONES, Circuit Judges.
PER CURIAM.


1
The facts of the case, the decision of the District Court, and its reasons for the decision are clearly and concisely set forth in its opinion.  Hartford Accident & Indemnity Co. v. Western Casualty & Surety Co., D.C., 173 F.Supp. 544.  For the reasons given by the District Court, its judgment is


2
Affirmed.